DETAILED ACTION
Status of Application
1.	The claims 1-5 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 contains a limitation to temperature coefficient of resonant frequency that is written as -14- 1 ppm/°C. This nomenclature is unclear, and it appears to be a printing error meant to indicate a value of ~14 ppm/°C. The claim has been interpreted as such for purposes of examination on merits. Because of this ambiguity, claim 2 is indefinite under USC 112. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Li et al (Effect of Zn2+ substitution for Mg2+ in Li3Mg2SbO6 and the impact on the bond characteristics and microwave dielectric properties).
Regarding claim 1, Li et al teaches a high Q Li3Mg2SbO6-based ceramic material represented by a chemical formula Li3Mg2-xZnxSbO6, wherein x = 0.02, 0.04, 0.06, and 0.08 (see page 3, Table 2). The ceramic taught by Li et al therefore meets each compositional limitation of instant claim 1. 
Li et al does not teach that the inventive ceramic material is produced by a method meeting each process limitation of the instant claim 1. However, Li et al teaches that the inventive material is formed by mixing oxide powder sources of Mg, Li, Sb, and Zn that comprise Li2CO3, ZnO, and Sb2O3 (see page 2, section 2), milling said mixture, adding a binder component to the milled mixture and pressing into a cylinder, and thereafter sintering the cylinder into a ceramic. While the Sb2O3and Li2CO3 components are not first mixed and pre-sintered before adding MgO and ZnO, it is not shown how this order of mixing would have any effect on the resultant ceramic product. The Li et al ceramic is represented by the same chemical formula and is produced by equivalent milling, binder addition, pressing, and sintering steps. The resultant product is thus taken to be equivalent to that of the instantly claimed ceramic material, and the instant product-by-process limitations do not patentably distinguish said ceramic material. 
In the event any differences can be shown for the product of the product-by-process claim 1, as opposed to the product taught by Li et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Claim 1 is thus anticipated by the prior art of record. 
Regarding claim 2, Li et al teaches an embodiment having a dielectric constant falling within the range of the instant claim (see Table 3) and having a quality factor falling within the claimed range (see Fig. 3). Li et al further teaches that the resonant frequency temperature coefficient can be ~14 ppm/°C (see Fig. 6). 
Regarding claim 3, as above, the further product-by-process limitations of the instant claim do not distinguish the claimed product over the ceramic taught by Li et al. Nothing in the process limitations of claim 3 would lead to a ceramic having a structure differing from that of Li et al, and as shown above, Li et al teaches a ceramic that is compositionally equivalent. The Li et al ceramic is made by equivalent milling, sieving, and pre-sinter heat treatment (calcination) steps, and as such the resultant ceramic product would be further expected to be equivalent to that instantly claimed. As such, claim 3 is anticipated and not patentably distinct over the prior art of record. 
Regarding claim 4, as above, the further product-by-process limitations of the instant claim do not distinguish the claimed product over the ceramic taught by Li et al. Nothing in the process limitations of claim 4 would lead to a ceramic having a structure differing from that of Li et al, and as shown above, Li et al teaches a ceramic that is compositionally equivalent. The Li et al ceramic is made by equivalent milling, sieving, pre-sinter heat treatment (calcination), and sintering steps, and as such the resultant ceramic product would be further expected to be equivalent to that instantly claimed. As such, claim 4 is anticipated and not patentably distinct over the prior art of record. 
Allowable Subject Matter
9.	Claim 5 is allowed. The prior art, either alone or in combination, fails to teach or suggest a process wherein a microwave dielectric ceramic having the chemical formula Li3Mg2-xZnxSbO6--, with x being 0.02-0.08, is prepared by a process meeting each limitation of instant claim 5. 
Conclusion
10.	Claims 1-4 are rejected. Claim 5 is allowed. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW15 November 2022